Citation Nr: 0303770	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant has filed a timely appeal to the issue 
of entitlement to an increased evaluation for hypertension, 
and if so, whether entitlement to an evaluation in excess of 
10 percent is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.
 

REMAND

In a January 2003 response to a request for clarification 
from the RO, the veteran indicated that he desired to present 
testimony at a video conference hearing before a Member of 
the Board at the Nashville RO.  As an appellant is entitled 
to a hearing if one is requested, further development is 
warranted. 38 C.F.R. § 20.700 (2002).

Accordingly, this case is REMANDED for the following action:

The RO should schedule the appellant for 
a video conference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




